UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1043




In Re:   THOMAS L. JACKSON,

                Petitioner.




                On Petition for Writ of Mandamus.


Submitted:   March 28, 2008                 Decided:   April 23, 2008


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas L. Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas L. Jackson petitions for a writ of mandamus

seeking an order “directing the Court for the Eastern District of

Virginia Norfolk Division, to act accordingly in response to

plaintiff full compliance with the District Court Order entered on

March 1, 2007.”      We conclude that Jackson is not entitled to

mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic   remedy    and   should   be      used   only   in   extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).              In

order to obtain mandamus relief, a petitioner must show “he has a

clear and indisputable right to the relief sought.” In re Braxton,

258 F.3d 250, 261 (4th Cir. 2001) (quotation omitted).             Jackson

does not explain how the district court failed to comply with its

own order, nor is any such failure apparent from the materials

before the court.

          Moreover, even if it appeared that the district court’s

order dismissing his complaint without prejudice was erroneous,

Jackson has not shown he has a clear and indisputable right to

mandamus relief.    Because mandamus is not a substitute for appeal,

Jackson should have sought review of the district court’s dismissal


                                   - 2 -
order by filing a timely notice of appeal rather than a belated

request for mandamus relief. Accordingly, we deny the petition for

writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -